              Case 2:19-cv-01013-RSM Document 63 Filed 02/23/21 Page 1 of 3




1
                                                              The Honorable Ricardo S. Martinez
2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
9
     UNITED STATES OF AMERICA, for the use
10   and benefit of BOSCACCI, INC. dba AMP
     ELECTRIC, a California corporation,                       No. 2:19-cv-01013-RSM
11
                    Plaintiff,                                 STIPULATION AND ORDER OF
12                                                             DISMISSAL
            vs.
13                                                             CLERK’S ACTION REQUIRED
     ADVANCED TECHNOLOGY
14
     CONSTRUCTION, a Washington corporation;
15   ZURICH AMERICAN INSURANCE
     COMPANY, a New York corporation
16
                    Defendants.
17

18          IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto,

19   through their undersigned counsel, that any and all claims by Plaintiff Boscacci, Inc. dba AMP
20   Electric (Plaintiff) against Defendants Advanced Technology Construction Corp. and Zurich
21
     American Insurance Company (collectively, “Defendants”), and any and all claims by either
22
     Defendant against Plaintiff, are to be dismissed with prejudice and without payment of costs or
23
     attorneys’ fees to any party. The following Order of Dismissal is also hereby approved and notice
24
     of presentment waived.
25

26    STIPULATION AND ORDER OF                                    THE COLLINS LAW GROUP PLLC
      DISMISSAL - 1                                               98 NE GILMAN BLVD, STE. 201
                                                                      ISSAQUAH, WA 98027
                                                                        TEL: 425.295.7170
                                                                        FAX: 425.677.7090
            Case 2:19-cv-01013-RSM Document 63 Filed 02/23/21 Page 2 of 3




1         DATED this 28th day of September, 2020.

2
     THE COLLINS LAW GROUP PLLC                     LANAK & HANNA, P.C.
3

4    By: s/ Sheri Lyons Collins___________      By: _s/ Brian Boice__________________
     Jami K. Elison, WSBA # 31007               Brian Boice, WSBA # 42525
5    jami@tclg-law.com                          bboice@lanak-hanna.com
     Sheri Lyons Collins, WSBA #21969           1010 S L St., Ste. A
6    sheri@tclg-law.com                         Tacoma, WA 98405
     98 NE Gilman Blvd., Ste. 208               Phone: 253.944.1212
7    Issaquah, WA 98029
     Phone: 425.295.7170                        Colin Kendall McCarthy, Pro Hac Vice
8
     Attorneys for Defendants Advanced          ckmccarthy@lanak-hanna.com
9
     Technology Corporation, Inc. & Zurich      Lauren B. Stec, Esq.
     American Insurance Co.                     lbsstec@lanak-hanna.com
10                                              625 The City Drive South, Ste. 190
                                                Orange, CA 92868
11                                              Phone: 714.620.2350
                                                Attorneys for Plaintiff Boscacci, Inc. dba
12                                              AMP Electric

13

14

15

16

17

18

19

20

21

22

23

24

25

26   STIPULATION AND ORDER OF                              THE COLLINS LAW GROUP PLLC
     DISMISSAL - 2                                         98 NE GILMAN BLVD, STE. 201
                                                               ISSAQUAH, WA 98027
                                                                 TEL: 425.295.7170
                                                                 FAX: 425.677.7090
               Case 2:19-cv-01013-RSM Document 63 Filed 02/23/21 Page 3 of 3




1                                                ORDER
2
             Based upon the foregoing Stipulation, it is hereby
3
             ORDERED, ADJUDGED, AND DECREED that all claims in this matter be dismissed
4
     with prejudice and without costs or attorneys’ fees to any party. This case may now be dismissed
5
     in its entirety.
6

7                        23rd day of __________________________,
             DATED this _____            February                2021.

8

9

10
                                                  A
                                                  ______________________________
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
11
     Jointly Presented By:
12
     THE COLLINS LAW GROUP PLLC
13
     By: s/ Sheri Lyons Collins___________
14   Jami K. Elison, WSBA # 31007
     jami@tclg-law.com
15
     Sheri Lyons Collins, WSBA #21969
16
     sheri@tclg-law.com
     98 NE Gilman Blvd., Ste. 208
17   Issaquah, WA 98029
     Phone: 425.295.7170
18   Attorneys for Defendants Advanced Technology
     Corporation, Inc. & Zurich American Insurance Co.
19

20   LANAK & HANNA, P.C.

21   By: _s/Brian Boice_________________
     Brian Boice, WSBA # 42525
22
     bboice@lanak-hanna.com
23
     1010 S L St., Ste. A
     Tacoma, WA 98405
24   Phone: 253.944.1212

25

26    STIPULATION AND ORDER OF                                    THE COLLINS LAW GROUP PLLC
      DISMISSAL - 3                                               98 NE GILMAN BLVD, STE. 201
                                                                      ISSAQUAH, WA 98027
                                                                        TEL: 425.295.7170
                                                                        FAX: 425.677.7090
